6 N.Y.2d 843 (1959)
In the Matter of Lew Wallace, nee Louis Goldberg, Appellant,
v.
State of New York Insurance Department, Respondent.
Court of Appeals of the State of New York.
Submitted May 18, 1959.
Decided May 28, 1959.
Louis J. Lefkowitz, Attorney-General (George K. Bernstein of counsel), for motion.
Lew Wallace, nee Louis Goldberg, in person, opposed.
Motion granted and appeal dismissed upon the ground that there are questions involved other than the validity of a statutory provision under the Constitution of the State or of the United States (N. Y. Const., art. VI, § 7, subd. [2]; Civ. Prac. Act, § 588, subd. 4).